Allowable Subject Matter
Claims 21-40 are allowable because the independent claims 21, 30, and 39, as a whole, overcome the prior art of record.  At most, such references as Quan et al. (US 2017/0180819) and Smith et al. (US 2016/0353139) teach the process where systems may incorrectly identify/classify certain segments/scenes within a video content.  However, the references do not teach any methods associated with incorrectly identifying certain scenes/segments within a video content and then updating the accuracy for new sets of training videos.  Han et al. (US 2016/0292510) may teach such methods as updating the highlight detection module based on the highlight detection data collected by the system and Yao et al. (US 2017/0109584) may teach the additional use of previously identified non-highlight content for identifying highlight content.  However, the references do not teach, and cannot be reasonably combined in order to teach, the cited features.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER GEE/
Primary Examiner, Art Unit 2425